Citation Nr: 1644475	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  12-33 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with depression.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

Stuart Sparker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1966 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  


FINDING OF FACT

The Veteran's service-connected PTSD with depression is manifested by symptoms equivalent in severity, frequency, and duration to the symptoms corresponding to a 50 percent rating, and a level of occupational and social impairment corresponding to that rating.  


CONCLUSION OF LAW

The criteria for a 50 percent rating, but not higher, for PTSD with depression are satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by an August 2010 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the Veteran's service treatment records, VA treatment records, and Vet Center records have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  

Additionally, although the Veteran stated in a June 2016 Report of General Information that he had not received a mental health evaluation, VA examinations were performed in May 2011 and February 2016 that included consideration of the Veteran's medical history and set forth all pertinent findings, such that the Board is able to make a fully informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2015).  There is no evidence indicating that there has been a material change in the severity of the Veteran's PTSD since the last examination in February 2016.  See 38 C.F.R. § 3.327(a) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability).  Thus, further examination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted); accord VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the duty to assist is satisfied.

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  



II. Analysis

The Veteran asserts that a rating greater than 30 percent is warranted for his PTSD with depression.  VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2015).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 125; 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The Veteran's PTSD has been rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under the Rating Formula, a 30 percent disability rating requires: 

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent disability rating requires:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id. at 443. (The DSM-IV has been recently updated with a Fifth Edition (DSM-5), and VA has issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  79 Fed. Reg. 45093.  The amendments only apply to applications that are received by VA or are pending before the agency of original jurisdiction on or after August 4, 2014; they do not apply to appeals already certified to the Board or pending before the Board.  Id.  If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443. In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2015); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the 'frequency, severity, and duration' of a Veteran's symptoms 'play an important role' in determining the disability level).

The severity of the symptoms and the degree of occupational and social impairment they cause are independent factors; both must be satisfied to assign a given rating under the Rating Formula.  See Vazquez-Claudio, 713 F.3d at 116 (rejecting an interpretation of § 4.130 that would allow 'a veteran whose symptoms correspond[ed] exactly to a 30 percent rating' to be granted a 70-percent rating solely because they affected most areas).  In other words, there are two elements that must be met to assign a particular rating under the Rating Formula: (1) symptoms equivalent in severity, frequency, and duration to the symptoms corresponding to a given rating, and (2) a level of occupational and social impairment corresponding to that rating that results from those symptoms.  See id. at 118 (holding that, in determining whether a 70 percent rating is warranted, VA must make 'an initial assessment of the symptoms displayed by the Veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas').

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  A GAF score thus may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267; Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001) (both observing that a GAF score of 50 indicates serious impairment). 

While an examiner's classification of the level of psychiatric impairment reflected in the GAF score assigned can be probative evidence of the degree of disability, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2015); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126.

Turning to the evidence of record, in an October 2010 statement, the Veteran reported that since his service in Vietnam, he has had three marriages, three bankruptcies, and had been estranged from his oldest daughter and grandchildren for over ten years.  He also noted that he did not suffer nightmares as often as he used to, but he stated that he had great difficulty in maintaining close relationships with anyone.

In a May 2011 VA examination, the examiner diagnosed the Veteran with PTSD.  The examiner opined that his short-term memory slightly was below average, his concentration was the slightly below average, and his affect was appropriate to the material discussed.  He also noted the Veteran's PTSD symptoms interfered when he returned for additional education due to a slight level of increased anxiety.  The Veteran reported some irritability, including losing his temper and arguing with his wives.  He noted the Veteran was married three times.  The Veteran reported slight difficulty with concentration and short-term memory while at work due to PTSD symptoms.  The Veteran experienced nightmares of his military traumas more often at first and occasionally at the time of the examination.  He stated that the Veteran experienced occasional flashbacks, insomnia, decreased concentration, occasional irritability and anger related outbursts.  His interest in pleasurable activities was normal.  He avoided trauma triggers such as war news and crowds.  He reported hypervigilance on occasion and increased startle reaction. He reported dysphoric mood which would last for less than an hour at a time.  During that those periods, he reported decreased energy, difficulty sleeping, decreased concentration, and decreased interest in pleasurable activities, decreased appetite, and feelings of hopelessness, helplessness and worthlessness. The Veteran denied suicidal ideation.  The examiner assigned a GAF score of 55.  

In an April 2012 statement, the Veteran reported estrangement from his daughter for twelve years.  He noted that he allowed his past two marriages to fizzle out without attempting to salvage them.  He reported a disagreement with his management at work that lead to a shouting match with two company managers.  He also noted that the work-related incident was not the first and only time he had difficulties with impaired judgment in his actions while at work.  The Veteran stated that he had always been self-employed as a realtor primarily because he had problems with authority and he wanted to control his destiny as much as possible.  Finally, he noted that while he did not have suicidal ideations at the time of the statement, he did have suicidal ideations at various times over many previous years but never had a plan.  

From 2012 to 2015, the Veteran received counseling for PTSD at the Portland Vet Center.  May 2012 treatment records show that he had chronic anger since service in Vietnam, no friends, loss of family and other relationships, he was emotionally numb and detached, and that he had no suicidal or homicidal ideations.  

July 2012 treatment records show flattened affect with restricted emotion, pressured speech with the ability to be redirected, and some awareness of his anxiety and impatience.  

January 2013 treatment records show that he was stable, friendly, and open with information and self-assessment.  No current suicidal or homicidal ideations were noted but he did report suicidal ideations in 2009 and 2010.  The provider noted that the Veteran reported being short tempered, irritable, emotionally numb, and that his work impacted by his temper in 2007 and 2008. 

In June 2015, the Veteran reported a personality change with increased anger, especially at his wife.  He also reported that he did not understand why there was a shift in his demeanor.  He stated that he continued to work as a realtor full time. The provider noted that he was willing to speak about a recurring dream regarding an in-service event but did so with no emotion attached.  The provider noted that the Veteran was open with flat affect in his demeanor.  

The Veteran had a DRO informal conference in January 2016 and stated that he believed his May 2011 examination was inadequate because he felt his examiner was rushed because the examination started 40 minutes late.  He reported that he continued to receive treatment for his PTSD and again noted his two failed marriages and the estranged relationship with his daughter.  

The Veteran was afforded another VA examination in February 2016.  The examiner noted that the Veteran started treatment four years prior, but that he not had not recently received treatment.  The examiner stated that the Veteran's condition caused occupational and social impairment due to mild or transient symptoms which decreased work efficiency and decreased ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  

Upon examination, the Veteran reported that he renewed his relationship with his daughter and that his marriage had improved after a period of adjustment.  He stated that he enjoyed visiting his family in Southern Oregon.  The examiner confirmed the Veteran's PTSD diagnosis and stated that although he did manifest a depressed mood, the depressed mood was considered part of the PTSD diagnosis.  The examiner noted that the Veteran socialized, maintained a stable marriage of 13 years, maintained a close relationship to his children, and continued his success in a long-term career.  She also noted that the Veteran described nightmares, occasional intrusive memories while daydreaming, and his dislike of large groups of people at events.  She further stated that he described having a short-fuse, feelings of anxiousness, and that he had distanced himself from traumatic life events such as divorce but that he remained anxious over minor details.  He denied suicidal and homicidal ideations.  Behaviorally, the examiner stated she observed a cooperative person with restricted affect in a mildly anxious mood that had normal cognition, fair insight, and good judgement.  Ultimately, she noted that his severity level was considered mild.  

The foregoing evidence approximates the criteria for a 50 percent rating for the Veteran's PTSD with depression.  Although the February 2016 examiner opined that the Veteran's PTSD was mild, the GAF score of 55 assigned on VA examination in May 2011 suggests more severe, or moderate difficulty in social and occupational functioning.  The Veteran was also noted to have flattened affect, flashbacks, insomnia, decreased concentration, and slight degradation of short-term memory at work.  He confirmed these symptoms in his October 2010 and April 2012 statements noting anger issues that caused tensions at work as well as familial issues with his daughter and his grandchildren.  The Vet Center treatment records dated from 2012 to 2015 also corroborate the Veteran's contentions as they show flattened affect, irritability, and emotional numbness.  Therefore, the Board finds that a 50 percent rating is warranted for the Veteran's PTSD with depression throughout the entire rating period.  

However, the preponderance of the evidence shows that the Veteran is not entitled to a rating in excess of 50 percent.  Overall, the Veteran's PTSD symptoms have been shown to be mild or moderate with respect to severity and occasional with respect to frequency (i.e., short-term memory slightly below average; concentration slightly below average; slight level of increased anxiety; some irritability, including losing his temper and arguing; slight difficulty with concentration and short-term memory while at work due; occasionally experiencing nightmares, flashbacks, insomnia, decreased concentration, irritability and anger-related outbursts; dysphoric mood which would last for less than an hour at a time; occasional intrusive memories while daydreaming; mildly anxious mood).  Further, the Veteran has been employed on a full-time basis for the entire appellate period.  And recently on VA examination in February 2016, he reported that he renewed his relationship with his daughter and that his marriage had improved.  The VA examiner noted that the Veteran socialized, maintained a stable marriage of 13 years, maintained a close relationship to his children, and continued his success in a long-term career.  Thus, because the Veteran's symptoms are not the same or equivalent in severity to the symptomology corresponding to a 70 percent rating, and do not result in the degree of occupational and social impairment corresponding to a 70 percent rating, the criteria for a 70 percent rating are not more nearly approximated.  The preponderance of the evidence is against entitlement to 70 percent rating for the Veteran's PTSD with depression.  

As there is no evidence or assertion of unemployability related to the Veteran's PTSD during the pendency of this appeal, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised.  See 38 C.F.R. §§ 3.340, 4.16 (2015); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that if the claimant or the record reasonably raises the question of unemployability due to the disability for which an increased rating is sought, then part and parcel of the claim is the issue of entitlement to TDIU based on that disability). 

Referral of the Veteran's PTSD with depression for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  A comparison of his symptoms and resulting functional impairment with the schedular criteria does not show 'such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards.' 38 C.F.R. § 3.321(b).  In this regard, as explained above, the Veteran's symptoms as well as their effects on occupational and social functioning and general level of severity are contemplated by the General Rating Formula, which takes into account these and similar symptoms and the degree of occupational and social impairment they cause.  See 38 C.F.R. § 4.130, DC 9411, General Rating Formula.  Although a given symptom may not be specifically mentioned in the General Rating Formula, the symptoms set forth therein are not meant to constitute an exhaustive list but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan, 16 Vet. App. at 442.  Thus, the fact that a given symptom is not mentioned in the rating criteria is not in itself a basis for extraschedular referral absent evidence that it produces disability distinct from, or more severe than, the levels of disability contemplated by the schedular criteria such as to render their application impractical.  Here, the evidence shows that the Veteran does not have signs, symptoms, or functional impairment resulting in disability distinct from, or more severe than, the disability picture contemplated by a 50 percent rating under the General Rating Formula, such as to render application of the regular schedular standards impractical. 

The degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1. The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Thus, the schedular criteria are generally assumed to adequately account for an individual's circumstances, even if they do not specifically address such circumstances or challenges unique to the claimant. See id.; 38 C.F.R. § 4.1; cf. VAOPGCPREC 6-96 (August 16, 1996) (holding that the fact that circumstances specific to a claimant may cause the effects of a service-connected disability to be more profound in that claimant's case does in itself provide a basis for extraschedular referral).

In short, there is no indication that the Veteran's symptoms and clinical findings are so exceptional or unusual in relation to the schedular criteria such as to render application of the rating schedule impractical.  Thus, as the first Thun factor is not satisfied, consideration of the other Thun factors is moot, and the Board will not refer the case for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 114.


ORDER

Entitlement to an initial disability rating of 50 percent, but not higher, for PTSD with depression is granted, subject to the law governing payment of monetary benefits.  


____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


